Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about January 30, 2012, which, to the extent appealed from as limited by the briefs, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court properly denied defendants’ motion to dismiss. There are questions of fact as to whether a special employment relationship exists between plaintiff and defendants, including who controlled and directed the manner, details, and ultimate result of plaintiffs work (see Vincente v Silverstein Props., Inc., 83 AD3d 586 [1st Dept 2011], lv denied 17 NY3d 710 [2011]; Bautista v David Frankel Realty, Inc., 54 AD3d 549, 550 [1st Dept 2008]). Concur — Andrias, J.E, Friedman, De-Grasse, Román and Gische, JJ.